               Case 2:19-cv-00211-JCC Document 30 Filed 08/11/21 Page 1 of 2




                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9    UNITED STATES OF AMERICA,                              CASE NO. C19-0211-JCC
10                              Plaintiff,                   MINUTE ORDER
11            v.

12    JAMES K. JEFFERSON,

13                              Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ joint status report (Dkt. No. 29). They
18   agree the stay in this matter should be lifted and propose a schedule to complete briefing, as well
19   as a new trial date. Accordingly, the Court sets the following schedule:
20                 •   Defendant’s response to Plaintiff’s motion for summary judgment (Dkt. No. 18) is
21                     due September 13, 2021;
22                 •   Plaintiff’s reply in support of its motion for summary judgment is due September
23                     24, 2021;
24                 •   Proposed pretrial order is due December 23, 2021; and
25                 •   Two-day trial is set for January 18, 2022.
26          The Clerk is DIRECTED to lift the stay in this matter and to renote Plaintiff’s motion for


     MINUTE ORDER
     C19-0211-JCC
     PAGE - 1
            Case 2:19-cv-00211-JCC Document 30 Filed 08/11/21 Page 2 of 2




 1        summary judgment (Dkt. No. 18) to September 24, 2021.

 2        DATED this 11th day of August 2021.

 3                                                   Ravi Subramanian
                                                     Clerk of Court
 4
                                                     s/Sandra Rawski
 5
                                                     Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0211-JCC
     PAGE - 2
